Citation Nr: 0935577	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for the Veteran's posttraumatic stress disorder, to 
include the issue of an effective date prior to March 22, 
2001, for the award of the current 70 percent evaluation.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability for the period prior to 
March 22, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to February 
1970 and from February 1991 to April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
Veteran's PTSD and a total rating for compensation purposes 
based on individual unemployability (TDIU).  In March 2004, 
the RO, in pertinent part, determined that its June 2002 
rating decision was clearly and unmistakably erroneous in 
denying a TDIU; granted a TDIU; and effectuated the TDIU 
award as of March 22, 2001.  In April 2004, the RO increased 
the evaluation for the Veteran's PTSD from 50 to 70 percent 
and effectuated the award as of February 3, 2004.  In 
February 2005, the Board granted a 70 percent evaluation for 
the Veteran's PTSD for the period prior to February 3, 2004, 
and denied an evaluation in excess of 70 percent for his PTSD 
for the period on and after February 3, 2004.  In March 2005, 
the RO effectuated the award of a 70 percent evaluation for 
the Veteran's PTSD as of March 22, 2001.  

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, 
the Court in a Memorandum Decision vacated the February 2005 
Board decision and remanded the Veteran's appeal to the Board 
for additional action.  In May 2008, the Board determined 
that the portion of its February 2005 decision granting a 70 
percent evaluation for the Veteran's PTSD for the period 
prior to February 3, 2004, had not been vacated.  It reframed 
the issues on appeal as entitlement to a disability 
evaluation in excess of 70 percent for the Veteran's PTSD; an 
effective date earlier than March 22, 2001, for the award of 
an increased 70 percent rating for the Veteran's PTSD; and an 
effective date earlier than March 22, 2001, for the award of 
a TDIU and remanded those issues to the RO for additional 
action.  

In March 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

The Board has reframed the issues on appeal to conform with 
both the procedural history of the instant appeal and the 
Court's directions therein.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In a July 2009 written statement, the Veteran's accredited 
representative advanced that the June 24, 1997, RO decision 
establishing service connection for PTSD and assigning a 50 
percent evaluation for that disability was clearly and 
unmistakably erroneous in failing to grant a TDIU.  The RO 
has not had an opportunity to address the claim.  
In this regard, the Court in Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), held, in part, as follows:
A request for TDIU, whether expressly 
raised by a [V]eteran or reasonably 
raised by the record, is not a separate 
claim for benefits, but rather involves 
an attempt to obtain an appropriate 
rating for a disability or disabilities, 
either as part of the initial 
adjudication of a claim or, if a 
disability upon which entitlement to TDIU 
is based has already been found to be 
service-connected, as part of a claim for 
increased compensation.  (Emphasis added)

Accordingly, the Board finds that the issue of whether the 
June 24, 1997, RO decision was clearly and unmistakably 
erroneous in failing to grant a TDIU, which also includes 
whether the decision was clearly and unmistakably erroneous 
in failing to grant a rating in excess of 50 percent for PTSD 
(see Rice, supra.), to be inextricably intertwined with the 
certified issues on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must adjudicate the issue 
of whether the June 24, 1997, RO decision 
establishing service connection for PTSD 
and assigning a 50 percent evaluation for 
that disability was clearly and 
unmistakably erroneous in failing to 
grant a TDIU and/or in failing to grant a 
rating in excess of 50 percent for PTSD.  
The Veteran should be informed in writing 
of the resulting decision and his 
associated appellate rights.  These 
issues are not on appeal and should not 
be returned to the Board unless they are 
denied in a rating decision and the 
claimant perfects an appeal to that 
rating decision by filing a timely notice 
of disagreement and substantive appeal.  

2.  The RO/AMC should then readjudicate 
the issues of the Veteran's entitlement 
to an evaluation in excess of 70 percent 
for his PTSD, to include the issue of an 
effective date prior to March 22, 2001, 
for the award of the current 70 percent 
evaluation, and a TDIU for the period 
prior to March 22, 2001, with express 
consideration of the Court's decision in 
Rice, supra.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran and his 
representative should be given the 
opportunity to respond to the SSOC before 
the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

